 

 

Case 1:20-cv-06293-GBD Document 48 Filed 10/26/20 Page 1of1

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104

 

DLAPIPER

 

www.dlapiper.com
Joseph G. Finnerty III
joseph. finnerty@us.dlapiper.com
T 212-335-4800
October 23, 2020
VIA ECF

Honorable George B. Daniels

United States District Court Judge

United States District Court for the Southern District of New York SO ORDERED:

500 Pearl Street, Room 1310 Gai , Y

New York, New York 10007 Ye, & D

. Daniels, U.S.D.J.
OCT 2 2 on.

126 tay

Re: Virtu Financial, Inc. v. Axis Insurance Company,
Case No. 1:20-cv-06293-GBD Dated:

 

Dear Judge Daniels:

On behalf of AXIS Insurance Co. (“AXIS”), we write pursuant to Your Honor’s
Individual Rules of Practice (Rule I.D.1i) respectfully to request permission to redact certain
information and file certain documents under seal in connection with its Opposition to Plaintiffs
Virtu Financial, Inc., and Virtu Americas, LLC (“Virtu’’)’s Motion for Partial Summary
Judgment and AXIS’s Cross-Motion for Partial Summary Judgment.

On October 19, 2020, the Court granted Virtu’s request to redact certain sensitive
information from its Motion for Partial Summary Judgment. In AXIS’s Opposition to Plaintiff's
Motion for Partial Summary Judgment and AXIS’s Cross-Motion for Partial Summary Judgment
we have referred to elements of that same information. Further, Virtu has requested that AXIS
redact personally-identifying information, including the names of the Virtu employees who were
targeted by the conduct at issue and any information designated as confidential information when
Virtu filed materials under seal and when Virtu produced materials to AXIS during the claim
submission process.

Accordingly, on these grounds, AXIS respectfully requests this Court grant it permission
to redact and file the documents that include the materials described above under seal.

Respectfully submitted,

/s/ Joseph G. Finnerty Ill
Joseph G. Finnerty II

 

cc: Robin Cohen, Esq. (counsel for plaintiff)
All counsel of record via ECF
